 

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH CAROLINA

COLUMBIA DIVISION
UNITED STATES OF AMERICA ) CRIMINALNO. 3. (9- 5SGO
v. 18 U.S.C. § 1512(c)(1)
BRENDAN SCHRIBER INDICTMENT

COUNT 1
THE GRAND JURY CHARGES:

That on or about November 19, 2015, in the District of South Carolina, the
defendant, BRENDAN SCHRIBER, did corruptly attempt to alter, destroy, mutilate, and
conceal a record, document and other object with the intent to impair its integrity and
availability for use in an official proceeding;

In violation of Title 18, United States Code, Section 1512(c)(1).

A Uuwe BILL

FOREPERSON

 

SDL, of

SHERRI A/LYDON (tdp)
UNITED STATES ATTORNEY
